United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
ATTORNEYS OFFICE, Birmingham, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-727
Issued: June 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 7, 2013 appellant filed a timely appeal from a September 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which suspended her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective September 23, 2012 under 5 U.S.C. § 8123(d) due to her failure to attend a scheduled
medical examination on August 28, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 31, 2002 appellant, then a 37-year-old assistant United States attorney,
submitted an occupational disease claim alleging major depression, hypertension, panic attacks
and severe stress as a result of her employment duties. She stopped work on May 13, 2002.
OWCP accepted that appellant had depression with anxiety. Appellant was placed on the
periodic rolls.
By letter dated August 8, 2012, OWCP directed appellant to report to a second-opinion
examination by Dr. Solomon Miskin, a Board-certified psychiatrist and neurologist, on
August 28, 2012 at 7:15 p.m. to determine the nature of her condition, extent of disability and
appropriate treatment. Appellant was advised that the examination could take up to 60 minutes.
OWCP informed her that the failure to keep, refusal to submit to or obstruction of the
examination could result in suspension of her right to compensation under section 8123(d) of
FECA. It stated that compensation was not payable while the refusal or obstruction continued
and that the period of the refusal or obstruction would be deducted from the period for which
compensation was payable.
In an undated letter received on August 22, 2012, appellant stated that she was unable to
attend the appointment on August 28, 2012 and requested that OWCP reschedule the
appointment for a later date.
On August 30, 2012 OWCP was informed that appellant did not attend the scheduled
August 28, 2012 examination.
In an August 30, 2012 letter, OWCP proposed to suspend appellant’s compensation
benefits on the grounds that she failed to report for the scheduled examination on
August 28, 2012. It allowed her 14 days to provide a written statement containing a valid reason
for failing to submit to the examination. OWCP stated that, if appellant did not show good
cause, her entitlement to compensation would be suspended under 5 U.S.C. § 8123(d) until after
she attended and fully cooperated with the examination.
In a September 4, 2012 statement, appellant related that on August 20, 2012 she called
Medical Consultants Network to reschedule her appointment but was informed that she had to
contact OWCP. She called OWCP on Monday afternoon and Tuesday morning but could not get
through. On August 28, 2012, approximately 30 minutes before the scheduled appointment,
appellant received a voicemail stating that OWCP claims examiner had been on vacation and that
he received her letter but could not grant her request without knowing a reason. By the time she
received that voicemail, it was too late to attend the meeting. Appellant stated that she had to
attend a public hearing the next day on August 29, 2012 at 9:00 a.m. and would have to leave
early in order to get there on time. Because of the late appointment with Dr. Miskin and the
distance of the examination, she would not return home until very late at night. Appellant
reported that the short turn around and lengthy drives back to back would overtax her system and
aggravate her condition so that she would not be able to function for her August 29, 2012
morning hearing.

2

In a decision dated September 14, 2012, OWCP finalized appellant’s suspension of
compensation benefits effective September 23, 2012. It determined that, although she stated that
she had to attend a public hearing she did not provide any supporting evidence concerning why
she had to appear or the purpose of the public hearing. OWCP advised appellant that her
benefits would be reinstated after verification that she attended and fully cooperated with the
examination.2
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.3
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.4
OWCP regulations at section 10.320 provide that a claimant must submit to examination by a
qualified physician as often and at such times as OWCP considers reasonably necessary.5
Section 8123(d) of FECA and section 10.323 of the implementing federal regulations provide
that, if an employee refuses to submit to or obstructs a directed medical examination, his or her
right to compensation is suspended until the refusal or obstruction ceases.6 Before OWCP may
invoke these provisions, the employee is to be provided a period of 14 days within which to
present in writing his or her reasons for the refusal or obstruction.7 If good cause for the refusal
or obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA until the claimant reports for examination.8
ANALYSIS
OWCP scheduled a second opinion examination on August 28, 2012 at 7:15 p.m. with
Dr. Miskin. Appellant did not appear for the scheduled examination. By decision dated
September 14, 2012, OWCP suspended her compensation for failure to attend the scheduled
examination, finding that she did not establish good cause. The Board finds that it properly
suspended appellant’s compensation for failure to attend a medical examination on
August 28, 2012.

2

The Board notes that appellant subsequently attended the rescheduled second opinion examination on
October 16, 2012 and her compensation benefits have been reinstated.
3

5 U.S.C. § 8123.

4

J.T., 59 ECAB 293 (2008).

5

20 C.F.R. § 10.320.

6

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000).
8

Id.

3

The Board finds that appellant has not established good cause for her failure to attend the
scheduled August 28, 2012 examination with Dr. Miskin. In a September 4, 2012 response,
appellant explained that she did not attend the examination because of the distance and late time.
It would have caused her to arrive home late in the evening and she had to be at a public hearing
early the next morning.
The Board finds that appellant has not adequately substantiated her failure to attend the
scheduled second opinion medical examination. While she stated that the examination was
scheduled at 7:15 p.m. and she would have to travel a distance to attend, the Board notes that she
was advised that the examination would be up to an hour in length and would end by
approximately 8:15 p.m. Appellant did not submit any evidence to substantiate the distance
between her home in Poughkeepsie, NY and Dr. Miskin’s office in Mount Kisko NY, she
therefore has not substantiated that she would arrive at home late at night.9 While appellant
alleged that she was required to attend a public hearing the next morning at 9:00 a.m., she did not
submit any evidence to establish that she was required to attend a public hearing the following
day or the purpose of the hearing.
Appellant did advise OWCP by letter received on August 22, 2012 that she would not
attend the examination with Dr. Miskin on August 28, 2012 and she requested that the
appointment be rescheduled, but she did not offer any explanation for her request to substantiate
good cause.
Without evidence in support of her allegation, OWCP has nothing more than an
unsubstantiated excuse.10 As noted, the determination of the need for an examination, the type of
examination, the choice of locale and the choice of medical examiners are matters within the
province and discretion of OWCP. The only limitation on this authority is that of
reasonableness.11 There is no evidence in the record that OWCP abused its discretion in
directing the examination.
Appellant has not submitted sufficient evidence to establish that she was incapable of
attending the medical examination scheduled on August 28, 2012. The Board finds that
OWCP properly suspended appellant’s right to future compensation benefits effective
September 23, 2012.
On appeal, appellant contends that she was entitled to compensation for the period
September 23 through December 14, 2012 because she neither obstructed nor refused to attend
the second opinion evaluation. She stated that she made a good faith effort to reschedule the
examination more than a week prior to the appointment date and that she did not miss the
appointment because of a deliberate disregard to OWCP’s instructions. The relevant issue,
however, is whether OWCP properly suspended appellant’s compensation benefits under 5
U.S.C. § 8123(d) due to her failure to attend the scheduled medical examination on
9

The Board takes notice that the average distance between Poughkeepise NY and Mount Kisko NY is 50 miles.

10

Atanacio G. Sambrano, 51 ECAB 557 (2000).

11

20 C.F.R. § 10.320; see supra note 4.

4

August 28, 2012. As appellant did not submit sufficient evidence to establish good cause for not
attending the August 28, 2012 examination, the Board finds that OWCP did not abuse its
discretion by suspending her compensation benefits effective September 23, 2012.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s right to compensation
benefits on September 23, 2012, as she failed to attend a scheduled medical examination without
showing good cause for her refusal.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

